Citation Nr: 1417876	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  09-20 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the left sternoclavicle, postoperative, prior to November 9, 2011 and subsequent to January 1, 2012.

2.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  

3.  Whether new and material evidence has been received to reopen a claim of service connection for a right eye injury.

4.  Whether new and material evidence has been received to reopen a claim of service connection for a left eye injury.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Esquire


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia.   

The Board notes that although the Veteran claimed service connection specifically for PTSD, the record contains VA diagnoses of anxiety and indicate that the Veteran is taking medication for anxiety.  Therefore, the Board has recharacterized the psychiatric issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claims.

The issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD, and the issues regarding the right and left eyes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Throughout the period of appeal, the Veteran's left (minor) shoulder disability has been manifested by pain, fatigue, weakness, and lack of endurance, with pain having the greatest functional impact.  Even when including such functional impairment due to pain, fatigue, weakness or lack of endurance, limitation of left shoulder motion to 25 degrees or less from the side has not been shown.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for degenerative joint disease of the left sternoclavicle, postoperative, prior to November 9, 2011 and subsequent to January 1, 2012, have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5200-5203 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In a May 2008 letter, the RO advised the Veteran of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter advised him of the bases for assigning ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records, service personnel records, VA treatment records, private medical records, and Social Security Administration (SSA) medical records.  The Veteran has been provided VA medical examinations.  The Veteran has been given ample opportunity to present evidence and argument in support of the appeal. 

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Left Sternoclavicle

A November 1971 rating decision granted the Veteran service connection and a noncompensable rating for his left sternoclavicle disability.  An October 2005 rating decision granted the Veteran a 20 percent rating for his left sternoclavicle disability.  The Veteran submitted his claim for a rating in excess of 20 percent for his left sternoclavicle disability in July 2006.  He was assigned a temporary 100 percent convalescent rating for this disability from November 9, 2011 to January 1, 2012.  As the Veteran is right-handed, his left sternoclavicle disability affects his minor extremity. 

On VA examination in June 2008 the Veteran had full range of motion of the left arm.  The examiner noted that after repetitive use the joint function was additionally limited by pain, fatigue, weakness, lack of endurance, and that pain was the major functional impact.  The examiner stated that the above additionally limited the joint function by no (zero) degrees.  The examiner diagnosed degenerative joint disease of the left sternoclavicle, noting objective tenderness, normal range of motion with pain at rest, left shoulder fatigue, weakness, and lack of endurance.  The examiner stated that the left arm condition resulted in no limitation on the Veteran's daily activity.  

The Veteran submitted a June 2008 private examination report regarding his left shoulder.  Examination revealed active range of elevation of the left arm to about 85 degrees and abduction to approximately 90 degrees.  The Veteran was noted to have weakness graded 4 out of 5 to forceful abduction and forceful external rotation.  There was no crepitus and there was some slight tenderness on palpating the anterior aspect.  The Veteran had decreased sensation to light touch involving the anterior aspect of the shoulder and lateral aspect of the deltoid region.  Passive range of motion was totally within normal limits.  There was very minimal crepitus on passive range.  The Veteran complained of pain on elevation.  

The private examiner stated that there was an obvious element of axillary nerve injury to the left shoulder with atrophy of the anterior deltoid and decreased sensation in the axillary nerve distribution on the lateral aspect of the shoulder.  Significant weakness of the left shoulder was noted based on an inability to elevate that arm and consistent with the deltoid injury.  The examiner noted that he had no other medical records to review.  

A November 2010 VA outpatient record notes that the Veteran had painful forward flexion of the left arm to 160 degrees, and abduction to 140 degrees.  There was decreased sensation in the anterior axillary nerve distribution of the left shoulder.  The assessment was radiculopathy and impingement.

VA treatment records show that the Veteran underwent a left shoulder arthroscopy in November 2011.

When examined in May 2012 the Veteran's left arm had 120 degrees of flexion and 115 degrees of abduction.  The Veteran was noted to have pain during the full range of the motions.  The examiner noted that there was no additional restriction of motion of the left arm following repetitive use testing and that there was no functional impairment.  Muscle testing revealed the Veteran to have 5/5 (normal) strength of the left shoulder with abduction and forward flexion.  The examiner stated that the impact of the left shoulder/arm condition on the claimant's ability to work is partial impairment of physical activities of employment due to osteoarthritis of the left shoulder status post rotator cuff tear and subacromial bursitis. 

Under Diagnostic Code 5203 a 20 percent rating is the maximum rating available for disability of the clavicle or scapula.  Diagnostic Code 5203 further states that the disability may also be rating based on impairment of function of contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  

Under Diagnostic Code 5201, when the minor extremity is involved, a minimum rating of 20 percent is assigned for arm motion limited to shoulder level; a 20 percent rating is also assigned for minor arm motion limited to midway between the side and the shoulder; and a maximum 30 percent rating is assignable for minor arm limitation of motion to 25 degrees or less from the side.  See 38 C.F.R. § 4.71a. 

The Board finds that the Veteran is not entitled to a rating in excess of 20 percent under Diagnostic Code 5201 because the medical evidence does not show that the Veteran's left sternoclavicle disability results in limitation of left arm motion to 25 degrees or less from the side.  On VA examination in June 2008 the Veteran had full range of motion of the left arm and the examiner stated that the left arm condition resulted in no limitation on the Veteran's daily activity.  The private examiner in June 2008 indicated that the Veteran could raise his left arm to approximately shoulder level.  When examined in May 2012 the Veteran's left arm had 120 degrees of flexion and 115 degrees of abduction.  The Veteran was noted to have pain during the full range of motion.  The examiner noted that there was no additional restriction of motion of the left arm following repetitive use testing and that there was no functional impairment.

The evidence reflects that the Veteran's service-connected left shoulder disability has been manifested by pain and limited motion of the left arm.  Clearly, the Veteran's left shoulder motion has been limited by pain.  However, even with pain, on examination, the Veteran has been able to raise his left arm well above 25 degrees from the side.  The objective medical evidence of record has consistently shown, even accounting for pain, the Veteran's active shoulder flexion has been to almost shoulder level or more throughout the period of appeal.  Even if the Board was to assume that, on occasion, the Veteran may experience additional functional loss of the shoulder in addition to that shown objectively, there simply is no objective showing that during such times, his pain is so disabling as to result in left arm motion being limited to 25 degrees from the side, so as to warrant the 30 percent rating under Diagnostic Code 5201.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran has not been shown to have any ankylosis of scapulohumeral articulation, any impairment of the humeral head, or malunion of the humerus.  Consequently the Veteran is not entitled to a compensable rating under Diagnostic Codes 5200 or 5202.

The Board recognizes that the June 2008 private examiner indicated some neurological symptoms and some slight muscle weakness.  However, the private examiner specifically indicated that he had not reviewed the Veteran's medical history, and the VA treatment records indicate that the Veteran's neurological symptoms are due to a non-service connected disability.  A January 2011 VA treatment record indicates that the Veteran has cervical radiculopathy associated with a cervical spine disability and appears to attribute the Veteran's deltoid muscle weakness and atrophy to the cervical spine disability.  The Veteran underwent a cervical fusion in March 2011.  The Veteran does not have service connection in effect for a cervical spine disability.

The Board has also considered the applicability of other diagnostic codes for rating this disability, but finds that no other diagnostic code provides a basis for higher rating.  

Because the Veteran has not met the criteria for a rating in excess of 20 percent for his left sternoclavicle disability at any time during the appeal period, a staged rating in excess of 20 percent for the left sternoclavicle disability is not for assignment.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran has submitted no evidence showing that this disorder has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation.  The Veteran underwent a left shoulder arthroscopy during the appeal period and he was provided a 100 percent rating for convalescence following the further, but there is also no indication that this disorder has necessitated any periods of hospitalization during the pendency of this appeal.  Based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected left sternoclavicle, including pain and limitation of motion, is appropriately contemplated by the Rating Schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).


ORDER

Entitlement to a rating in excess of 20 percent for degenerative joint disease of the left sternoclavicle, postoperative, prior to November 9, 2011 and subsequent to January 1, 2012, is denied.


REMAND

The Veteran asserts that he has PTSD due to a shoulder injury and due to a horseback riding incident that resulted in injury to his eyes.  In January 2008 a private psychologist diagnosed the Veteran as having PTSD based on these claimed stressors, as well as the Veteran's report of a soldier dying during AIT and another soldier dying when the antenna of his radio hit a power line.  Although there is no confirmation of the deaths reported by the Veteran, the service treatment records (STRs) do indicate a right eye injury from horseback riding and indicate treatment for a right shoulder injury during service.  

Although the Veteran has never been provided a VA PTSD examination for compensation purposes, the Board notes that VA PTSD screenings in September 2004, November 2005, and November 2006 were negative.  Given the conflicting medical evidence regarding PTSD and given that there is some indication that the Veteran may have PTSD due to in-service events recorded in the STRs, the Board finds that a VA psychiatric examination is indicated.  

A December 2011 rating decision denied reopening of a claim for service connection for a left eye injury.  A March 2012 rating decision denied reopening of a claim for service connection for a right eye injury.  In March 2012, the Veteran submitted a timely notice of disagreement (NOD) with regard to both of those denials.  The RO has not issued a statement of the case with respect to these denials.  See 38 C.F.R. § 20.201 (2013).  Under this circumstance, the Board must remand these issues to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Veteran's updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional VA treatment records regarding an acquired psychiatric disorder and associate them with the claims file.

2.  When the above action has been completed, afford the Veteran a VA psychiatric examination.  The examiner should be provided the Veteran's claims folder to review in conjunction with the examination.  Review of the entire file is requested, however attention is invited to the Veteran's treatment for anxiety and PTSD.

For each psychiatric disorder diagnosed by the VA examiner, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder is related to the Veteran's military service.  

It PTSD is diagnosed, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has PTSD due to a left shoulder injury episode or an eye injury episode during service.  

A complete explanation for all opinions must be provided.

3.  Provide the Veteran a statement of the case that addresses the issue of whether new and material evidence has been received to reopen a claim of service connection for a right eye injury, and the issue of whether new and material evidence has been received to reopen a claim of service connection for a left eye injury.  The Veteran and his representative should be provided notice of the Veteran's right to file a substantive appeal.  These particular claims should be returned to the Board only if the Veteran perfects his appeal by filing a timely substantive appeal.

4.  Finally, readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder to include PTSD.  If the benefit sought on appeal is not granted, furnish the Veteran with a supplemental statement of the case and provide the Veteran with an opportunity to respond in accordance with applicable statutes and regulations.  The case should be then returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


